DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 06/20/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1-20 are still pending. 
3. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
4. 	The drawings filed on 02/19/2019 have been accepted.

II. Rejections Under 35 U.S.C. 103
5. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
6. 	Claims 1-20 are allowed. See application prosecution and the Applicant’s arguments for specifics concerning the allowable subject matter

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Tokuda (Pub. No.: US 2009/0193872) teaches “a gas sensor chip, and a gas sensor provided therewith, capable of producing stable output characteristics over an extended period of time even when installed in a harsh environment such as a boiler smokestack carrying exhaust gasses. There is a backside structure wherein a catalyst carrier that contacts a gas to be measured is disposed on one 
b)	Jovancicevic (Pub. No.: US 2008/0283418) teaches “An electrochemical noise method, apparatus and system may be used to estimate and/or calculate parameters of interest related to corrosion rates of an electrically conductive article. The apparatus involves a working electrode (having substantially the same composition of the electrically conductive article), a reference electrode, and a counter electrode in an environment of interest. The working electrode is placed under potentiostatic control” (Abstract).
c)	Daaland (Pub. No.: US 2007/0193357) teaches “Apparatus for condition control of a pipeline with a fluid flow pipe for transport of a fluid, comprising a plurality of ultrasonic transducers arranged in the vicinity of the external surface of the pipeline. By emitting, receiving and analyzing ultrasonic signals by means of ultrasonic transducers it is possible to perform a characterization of the pipeline” (Abstract).

8.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features/configurations of the independent claims despite the fact that all the electronic components already exist.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867